DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 10/05/2022.
	Claims 1 and 5-13 are pending.	
Claims 5-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2022.
Claim 1 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Withdrawn Rejections
The rejection of claim(s) 2-4 under 35 U.S.C. 103 as being unpatentable over Flemmens et al (US 2018/0255772) as evidenced by DifferenceBetween is withdrawn in view of Applicant’s cancellation of said claims.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 (the only claim currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemmens et al (US 2018/0255772)(IDS Reference) as evidenced by DifferenceBetween.
	Flemmens teaches a composition comprising mannitol and an herbicide, wherein the herbicide is taught as being selected from the group consisting of clethodim (see entire document, for instance, claim 20, claim 33, and [0122]).  DifferenceBetween evidences that mannitol is made up of the L and D enantiomers, and that the L enantiomer is rare and the D enantiomer is the more common form (see, as evidence, DifferenceBetween, page 3, Table).  	Flemmens, while teaching all of the instantly claimed component, does not exemplify an embodiment with both components.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize a combination of clethodim and mannitol as taught by Flemmens.  One would have been motivated to do so by following the teachings of Flemmens wherein both mannitol and clethodim are taught as being useful components in the composition of Flemmens.  There would be a reasonable expectation of success since the disclosure of Flemmens teaches their combination.  
Response to Arguments
	Applicant argues in the remarks filed 10/05/2022 that Flemmens teaches clethodim as one of 100’s of agrochemicals that can be used in its composition.  Applicant’s argument is not found persuasive against the grounds of rejection.  Specifically, Flemmens teaches the combination of mannitol with an herbicide, wherein the herbicides of Flemmens include clethodim.  It is noted that MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.  Additionally, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In the instant situation, Flemmens provides specific reasons to select an herbicide as a desirable addition to the mannitol comprising composition, and specifically recites clethodim as one of the useful herbicides.  
	Applicant further argues that Applicant has discovered unexpected results in the combination.  Applicant’s argument is not found persuasive for at least several reasons.  First, the data provided in the specification does not provide data on mannitol alone.  As such, it is not possible to determine if the results achieved are merely an additive effect of the two components being combined.  Second, the data is directed only to a particular application rate on a particular product, wherein, even if, arguedo, the data showed unexpectedness, it would not necessarily provide evidence to support the scope of generic combination of clethodim and D-mannitol.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611